HEI Exhibit 10.3

HAWAIIAN ELECTRIC INDUSTRIES, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page PROLOGUE    1

ARTICLE I

  DEFINITIONS    1

ARTICLE II

  SERVICE RULES   

2.1

  Credited Service Rules    3

2.2

  Special Rule for Maternity or Paternity Absences    3

ARTICLE III

  ELIGIBILITY    3

ARTICLE IV

  CONTRIBUTIONS    4

ARTICLE V

  BENEFITS   

5.1

  Normal Retirement Income    4

5.2

  Early Retirement Income    4

5.3

  Postponed Retirement Income    5

5.4

  Normal Form of Benefits and Optional Forms    5

5.5

  Death Benefit for Certain Participants    7

5.6

  Small-Sum Cashouts    7

5.7

  Special Rule for Certain Participants    7

ARTICLE VI

  ADMINISTRATION   

6.1

  The Committee    8

6.2

  Expenses    9

ARTICLE VII

  INDEMNIFICATION    9

ARTICLE VIII

  CLAIMS PROCEDURE   

8.1

  Claims Procedure    9

8.2

  Review Procedure    10

ARTICLE IX

  AMENDMENT, TERMINATION, AND MERGER   

9.1

  Amendment    11

9.2

  Termination    11

9.3

  Merger, Etc. of Company    11

ARTICLE X

  MISCELLANEOUS   

10.1

  Right to Employment or Benefits    11

10.2

  Inalienability    12

10.3

  Facility of Payment    12

10.4

  Construction of Plan    12

10.5

  Forms    12

10.6

  Forfeiture in the Event of Termination for Cause    12



--------------------------------------------------------------------------------

HAWAIIAN ELECTRIC INDUSTRIES, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

PROLOGUE

Effective as of January 1, 1989, the “Hawaiian Electric Industries, Inc.
Supplemental Executive Retirement Plan” (the “Plan”) was adopted by the Company
as a spin off from the Hawaiian Electric Industries, Inc. Excess Benefit Plan
(the “Excess Benefit Plan”), as amended and restated as of such date. The
benefits accrued under the Excess Benefit Plan as of such date by participants
of this Plan were spun off to this Plan on January 1, 1989. The Plan as set
forth herein is amended and restated as of January 1, 2009.

This Plan is not intended to meet or be subject to the qualification
requirements of Section 401 of the Internal Revenue Code of 1986, as amended.
This Plan is intended to be an unfunded plan maintained by an employer primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees and thus exempt from Parts 2, 3 and 4
of Title I of the Employee Retirement Income Security Act of 1974, as amended.

ARTICLE I

DEFINITIONS

The following terms as used herein shall have the indicated meaning unless a
different meaning is plainly required by the context. Whenever appropriate,
words used in the singular may include the plural and vice versa and the
masculine gender shall always include the feminine gender.

1.1 Accrued Benefit means the Participant’s accrued benefit determined hereunder
and expressed in the form of an annual benefit commencing at the Participant’s
Normal Retirement Date.

1.2 Actuarial Equivalent means an amount and form of benefit certified by an
actuary to be mathematically equivalent in value to a given amount and form of
benefit on the basis of the assumptions applicable under the Retirement Plan.
Plan benefits that are deemed to be “actuarially reduced,” “actuarially
increased,” or “actuarially adjusted” shall be computed as the Actuarial
Equivalent of the benefit being replaced.

1.3 Associated Company means the Company and any corporation that is a member of
the same controlled group of corporations (within the meaning of Section 1563(a)
of the Code, determined without regard to Section 1563(a)(4) and (e)(3)(C) of
the Code) as the Company. A corporation shall be regarded as an Associated
Company only during the period it is a member of such controlled group of
corporations.

1.4 Code means the Internal Revenue Code of 1986, as amended.

 

1



--------------------------------------------------------------------------------

1.5 Committee means the Compensation Committee of the Company’s Board of
Directors.

1.6 Company means Hawaiian Electric Industries, Inc.

1.7 Compensation means the Participant’s wages, salaries, and bonuses (including
for the year for which it is earned any bonus under the Hawaiian Electric
Industries, Inc. Executive Incentive Compensation Plan, but excluding any bonus
that is paid or deferred pursuant to the Hawaiian Electric Industries, Inc.
Long-Term Incentive Plan) received for personal services actually rendered in
the course of employment with an Associated Company prior to reduction for an
arrangement qualifying under Section 125 or 401(k) of the Code.

1.8 Credited Service means the period of employment for which benefit accrual
credit is given under Article II.

1.9 Early Retirement Date, with respect to any Participant, means the attainment
of age fifty-five (55) or, in respect of those Participants who first
participated in the Plan after 2008, the attainment of at least age fifty-five
(55) with at least five (5) years of participation in the Plan.

1.10 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

1.11 Final Average Compensation means the average annual Compensation of a
Participant during the three 12-month calendar periods during the Participant’s
last 60 months of Credited Service affording the highest such average.

1.12 Joint and Survivor Annuity means an annuity (i) for the life of the
Participant with a survivor annuity for the life of the spouse of the
Participant to whom he or she is married at the time of his or her death (or, if
different, his or her designated beneficiary under the Retirement Plan) that is
one-half of the amount of the retirement income payable during the joint lives
of the Participant and the Participant’s spouse (or designated beneficiary), and
(ii) that is the Actuarial Equivalent of a single life annuity for the life of
the Participant.

1.13 Normal Retirement Date, with respect to any Participant, shall have the
meaning given such term under the Retirement Plan as in effect as of the first
date of the Participant’s participation hereunder.

1.14 Participant means an officer of the Company or an Associated Company whose
participation in this Plan is approved by resolution of the Committee.

1.15 Plan means this Hawaiian Electric Industries, Inc. Supplemental Executive
Retirement Plan.

1.16 Plan Year means the calendar year.

1.17 Postponed Retirement Date, with respect to any Participant, shall have the
meaning given such term under the Retirement Plan as in effect as of the first
date of the Participant’s participation hereunder.

 

2



--------------------------------------------------------------------------------

1.18 Primary Social Security Benefit means the monthly amount of primary old age
insurance benefits available to a Participant at the earliest age at which
Social Security benefits are available, or at date of retirement, if later (the
“Social Security Commencement Age”), under the provisions of Title II of the
Social Security Act as in effect for the year during which the Participant has a
Separation from Service, assuming no future earnings from the year of
separation, a 4.50% annual increase in the national average wage and a 3.75%
annual cost of living increase in years subsequent to the year of Separation
through the Social Security Commencement Age.

1.19 Retirement Plan means the Retirement Plan for Employees of Hawaiian
Electric Industries, Inc. and Participating Subsidiaries, as amended from time
to time.

1.20 Separation from Service means a separation from service within the meaning
of Section 409A of the Code.

ARTICLE II

SERVICE RULES

Section 2.1 Credited Service Rules

(a) Credited Service shall be granted for the period of time beginning with the
initial date on which the Participant commenced employment with an Associated
Company to the date the Participant has a Separation from Service with all of
the Associated Companies.

(b) If a Participant who was formerly employed by any of the Associated
Companies is re-employed by an Associated Company and re-admitted as a
Participant of this Plan by the Committee, in addition to the Credited Service
granted in (a), Credited Service shall be granted for the period of time
beginning with the date the Participant commences participation after such
re-employment to the date the Participant subsequently has a Separation from
Service with all of the Associated Companies.

Section 2.2 Special Rule for Maternity or Paternity Absences

If a Participant is absent from work for any period (i) by reason of pregnancy,
the birth of a child, or the placement of a child with a Participant in
connection with the adoption of such child or (ii) for purposes of caring for
such child for a period beginning immediately following such birth or placement,
the Participant shall be granted Credited Service for such period to the extent
credited under the Retirement Plan.

ARTICLE III

ELIGIBILITY

An officer of an Associated Company shall be a Participant only if and as of
when his participation in the Plan has been approved by the Committee (provided
that, if no effective date of participation is specified, participation shall
commence as of the date of such approval and provided further that participation
shall not commence before the Participant first performs an hour of service for
the Company or an Associated Company). However, in no event may a

 

3



--------------------------------------------------------------------------------

Participant who is entitled to a benefit under this Plan also be eligible to
participate in the Hawaiian Electric Industries, Inc. Excess Pay Plan. Subject
to Section 9.2 of this Plan, a Participant shall not be entitled to a benefit
under this Plan except to the extent the Participant is vested in the Retirement
Plan or, in respect of those Participants who first participated in the Plan
after 2008, unless and until the Participant has completed five years of
continuous participation in the Plan.

ARTICLE IV

CONTRIBUTIONS

The Associated Companies shall pay the entire cost of the Plan from their
general assets. No separate trust fund shall be established in connection with
the Plan.

ARTICLE V

BENEFITS

Section 5.1 Normal Retirement Income

The monthly amount of retirement income commencing as of the Participant’s
Normal Retirement Date on a single life basis shall be as follows:

(a) (i) The product of the Participant’s years of Credited Service and 2.04%
(but not more than a total of 60%), multiplied by the Participant’s Final
Average Compensation, reduced by (ii) (1) the Participant’s Primary Social
Security Benefit, (2) the benefit payable under the Retirement Plan as of his
Normal Retirement Date (calculated without regard to the cost of living
increases provided for in Section 4.10 of the Retirement Plan), (3) the benefit
payable as of his Normal Retirement Date under the American Savings Bank
Retirement Plan, and (4) the amount payable to the Participant upon the
commencement of participation under this Plan from the American Savings Bank
Supplemental Executive Retirement, Disability and Death Benefit Plan.

(b) Notwithstanding any provision herein to the contrary (including the age
requirements of this Plan), a Participant shall receive as retirement income (as
determined on an annual basis) at least the amount which would have been paid,
as of December 31, 2008, pursuant to the benefit formula stated in Section 4.2
of the Hawaiian Electric Industries, Inc. Excess Pay Supplemental Executive
Retirement Plan.

Section 5.2 Early Retirement Income

(a) If a Participant has a Separation from Service on an Early Retirement Date,
his monthly retirement income commencing as of his Early Retirement Date shall
be the retirement income payable pursuant to Section 5.1(a)(i) of this Plan,
reduced to reflect the fact that payments shall commence as of an earlier date
according to the following scale interpolated to the nearest full month
(provided, however, that no such reduction may exceed the Actuarial Equivalent
reduction permitted to reflect the fact that payments shall commence earlier)
and then further reduced by the amounts described in Section 5.1(a)(ii) of this
Plan (but determined in the case of Sections 5.1(a)(ii)(2), (3) & (4), as of his
Early Retirement Date).

 

4



--------------------------------------------------------------------------------

Age at

Retirement*

   Remainder Percentage Applicable
at Retirement 65 – 60    100% 59    99% 58    98% 57    97% 56    96% 55    95%
54    90% 53    85% 52    80% 51    75% 50    70%

 

* For purposes of determining a Participant’s age at his Early Retirement Date
under this scale, a Participant’s actual age shall be increased by one full year
for each full year of Credited Service in excess of 33 years of Credited
Service.

(b) A Participant who has satisfied the Credited Service requirements for an
Early Retirement Date, but incurred a Separation from Service with the Company
and the Associated Companies before satisfying the age requirement for an early
retirement income, shall be entitled as of satisfaction of such age requirement
to a benefit payable pursuant to Section 5.1(a)(i) of the Plan, reduced to an
Actuarial Equivalent in accordance with Section 4.2(b) of the Retirement Plan
and then further reduced by the amounts described in Section 5.1(a)(ii) of this
Plan (but determined in the case of Sections 5.1(a)(ii)(2), (3) & (4), as of his
or her Early Retirement Date).

Section 5.3 Postponed Retirement Income

If a Participant remains employed subsequent to his Normal Retirement Date and
has a Separation from Service on a Postponed Retirement Date, his retirement
income commencing as of his Postponed Retirement Date shall be computed based
upon his Credited Service and Compensation (including Credited Service and
Compensation credited subsequent to his Normal Retirement Date) as of his
Postponed Retirement Date.

Section 5.4 Normal Form of Benefits and Optional Forms

(a) Subject to Section 5.2(b) and the following provisions of this Section 5.4,
the benefits payable under this Plan shall commence as soon as practicable (but
in any event within ninety (90) days) following the Participant’s Separation
from Service (but in the case of a Participant who has a Separation from Service
before his or her Early Retirement Date, not before what would have been the
Participant’s Early Retirement Date had there been no Separation from Service)
in the form of a single life annuity. Notwithstanding the foregoing, a

 

5



--------------------------------------------------------------------------------

Participant may elect, in accordance with the following provisions of this
Article V, to have payment made in the form of any other life annuity available
at the time of payment under the Retirement Plan (other than an option for a
lump sum or the adjustment for Federal Old Age Benefits (Social Security)),
based on the same actuarial assumptions used in determining optional forms of
benefits under the Retirement Plan as in effect as of the time of payment.

(b) A Participant may elect in the form and manner provided by the Committee
within thirty (30) days of first becoming a Participant that benefits payable
under this Plan (i) shall not commence upon his Separation from Service but
rather shall be paid commencing on (or as soon as practicable but in any event
within ninety (90) days following) January 1 of either (A) a calendar year
specified by the Participant, provided such calendar year commences after the
Participant’s Separation from Service (but in the case of a Participant who has
a Separation from Service before his or her Early Retirement Date, not before
what would have been the Participant’s Early Retirement Date had there been no
Separation from Service), or (B) a calendar year that begins a number of years
(as specified by the Participant) after the Participant’s Separation from
Service (but in the case of a Participant who has a Separation from Service
before his or her Early Retirement Date, not before what would have been the
Participant’s Early Retirement Date had there been no Separation from Service),
and (ii) shall be payable in any form of benefit available at the time of the
election under the Retirement Plan (provided that, if the Participant specifies
a life annuity, the Participant shall not be required to specify the particular
type of life annuity until payments commence), other than an option for a lump
sum or the adjustment for Federal Old Age Benefits (Social Security), based on
the same actuarial assumptions used in determining optional forms of benefits
under the Retirement Plan as in effect as of the time of payment.

(c) A Participant who has made an election as described in subsection (b),
above, or who is deemed (by failing to make an election in accordance with
subsection (b), above) to have elected payment in the form of a single life
annuity commencing upon Separation from Service, may change such election in the
form and manner provided by the Committee provided that, to the extent required
by Section 409A of the Code, (i) such election may not take effect until at
least twelve (12) months after the date on which the election is made, (ii) the
commencement of payment is deferred for a period of not less than five (5) years
from the date the first amount was scheduled to be paid, and (iii) the election
is made not less than twelve (12) months before the date the first amount was
scheduled to be paid.

(d) Notwithstanding the foregoing provisions of this Section 5.4, no payment
shall be made until at least six (6) months following a Participant’s Separation
from Service and all amounts that otherwise would have been payable during such
six-month period shall be paid (without interest) to the Participant in a lump
sum as soon as practicable (but in any event within five (5) business days)
following the expiration of such six-month period, and subsequent payments under
the Plan shall be made in accordance with the terms of the Plan determined
without regard to such six-month delay requirement.

 

6



--------------------------------------------------------------------------------

Section 5.5 Death Benefit for Certain Participants

(a) If a Participant dies while entitled to benefits under the Plan but before
the payment of benefits has commenced under the Plan, his surviving spouse (or,
if different, his designated beneficiary under the Retirement Plan) shall
receive a benefit equal to the “survivor annuity” described in Section 5.5(b) of
this Plan that commences as soon as practicable (but in any event within ninety
(90) days) following the Participant’s death or, if later, the Participant’s
Early Retirement Date (determined as if the Participant had not had a Separation
from Service).

(b) For purposes of this Section 5.5, “survivor annuity” means a survivor
annuity for the life of the surviving spouse or, if none, the designated
beneficiary of the Participant under which the payments to the surviving spouse
or designated beneficiary are equal to the amounts that would be payable as a
survivor annuity under a Joint and Survivor Annuity based on the benefit
calculated under Section 5.1, 5.2 or 5.3 of this Plan, provided that the
Retirement Plan shall pay so much of that benefit as is permitted under the
terms of the Retirement Plan, with the excess being paid from this Plan. In the
case of a Participant who has not attained his or her Early Retirement Date at
the time of death, the survivor annuity shall be calculated as if such
Participant had (i) separated from service on his or her date of death,
(ii) survived to his or her Early Retirement Date, (iii) retired with an
immediate Joint and Survivor Annuity at his or her Early Retirement Date, and
(iv) died on the day after the day on which he or she would have attained his
Early Retirement Date.

Section 5.6 Small-Sum Cashouts

Notwithstanding the foregoing provisions of this Article V but subject to the
provisions of Section 5.4(d), if the Actuarial Equivalent lump-sum present value
of the benefit otherwise payable in accordance with the preceding provisions of
this Article V is not more than $100,000, determined as of the date as of which
payment of benefits otherwise would have commenced, the benefit shall be paid to
the Participant (or his or her beneficiary, as the case may be) in one lump-sum
payment.

Section 5.7 Special Rule for Certain Participants

(a) The provisions of this Section 5.7 shall apply only to Participants who
accrued no benefit under the Plan after 2004 and, in respect of the Accrued
Benefit of any Participant who retired as Chief Executive Officer of the Company
before 2009, the portion of such Accrued Benefit that was earned and vested
(within the meaning of Section 409A of the Code) before 2005.

(b) Notwithstanding any other provision of this Plan, if a “change of control”
(as defined in Section 5.7(c) occurs, then the Actuarial Equivalent of the
Accrued Benefit (or applicable portion thereof) of each such Participant who is
retired (or if the retired Participant has died, the portion of his or her
Accrued Benefit (or applicable portion thereof) to which his or her spouse or
other beneficiary is entitled) shall be paid in a lump sum to the retired
Participant (or if the retired Participant has died, his or her spouse or other
beneficiary) within 30 days of the date of such change in control.

 

7



--------------------------------------------------------------------------------

(c) For the purposes of this Section 5.7, a “change of control” shall be deemed
to have taken place if (i) any person, including a group as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, becomes the beneficial
owner of shares of the Company having 25% or more of the total number of votes
that may be cast for the election of Directors of the Company; (ii) as the
result of, or in connection with, any cash tender or exchange offer, merger, or
other business combination, sale of assets, or contested election, or any
combination of the foregoing transactions, the persons who were Directors of the
Company before the transaction shall cease to constitute a majority of the Board
of Directors of the Company or any successor to the Company; or (iii) a majority
of the Board of Directors of the Company determines in good faith that a “change
of control” is imminent.

ARTICLE VI

ADMINISTRATION

Section 6.1 The Committee

(a) The Committee shall be responsible for the administration of the Plan. The
Committee shall have the sole authority, in its discretion, to adopt, amend, and
rescind such rules and regulations as it deems advisable for the administration
of the Plan, to construe and interpret the Plan and its provisions, to resolve
any ambiguities in the Plan’s provisions, and to make all determinations under
the Plan, including determining the rights of Participants and beneficiaries and
the amount of any benefits payable under the Plan. All decisions,
determinations, and interpretations of the Committee shall be final and binding
upon all persons.

(b) The Committee shall have the power to delegate specific responsibilities to
any person or group of persons, and such person or group may serve in more than
one such delegated capacity. Such delegations may be to employees of an
Associated Company or to other individuals, all of whom shall serve at the
pleasure of the Committee and the Company, and if full-time employees of an
Associated Company, without compensation. Any such person may resign by
delivering a written resignation to the Committee.

(c) Without limiting the foregoing provisions of this Article VI, the Committee
shall have the following specific duties and responsibilities in addition to any
other duties specified in the Plan or by applicable law.

(1) Subject to the limitations contained in this Plan, the Committee shall adopt
rules for the administration of the Plan as it considers desirable, provided
such rules do not conflict with the Plan.

(2) The Committee may authorize an agent, to act on its behalf, and may contract
for legal, actuarial, medical, accounting, clerical, and other services to carry
out the Plan and to discharge its responsibilities.

(3) Except as otherwise expressly provided herein, the Committee in its
discretion may interpret and construe the Plan, or reconcile inconsistencies to
the extent necessary to effectuate the Plan, and such action shall be binding
upon all persons.

 

8



--------------------------------------------------------------------------------

(4) The Committee shall adopt from time to time actuarial tables and actuarial
methods for use in all actuarial calculations, if any, required in connection
with the determination of benefit payments under the Plan.

(5) The Committee shall be responsible for the maintenance of all employee,
Participant, and beneficiary records for the Plan. The Committee shall also be
responsible for the maintenance of records, appropriate notifications, and
filings in connection with the interest of all Participants or their spouses or
contingent annuitants.

Section 6.2 Expenses

The Associated Companies shall pay all expenses of administering the Plan. Such
expenses shall include any expenses incurred by an Associated Company or the
Committee, including, but not limited to, the payment of professional fees of
consultants.

ARTICLE VII

INDEMNIFICATION

The Associated Companies shall indemnify and save harmless and/or insure the
members of the Committee and each person who is an employee or a director of an
Associated Company, and may indemnify and/or insure those to whom the Committee
has delegated its duties, against any and all claims, losses, damages, expenses,
and liability arising from their responsibilities in connection with this Plan,
if the person acted in good faith and in a manner the person reasonably believed
to be in or not opposed to the best interests of the Associated Companies.

ARTICLE VIII

CLAIMS PROCEDURE

Section 8.1 Claims Procedure

A Participant or beneficiary or any other person who has not received benefits
under this Plan that he or she believes should be paid (each, a “Claimant”) may
make a claim for benefits as follows:

(a) Written Claim. The Claimant may initiate a claim by submitting to the
Company a written claim for benefits.

(b) Timing of Company Response. The Company shall respond to the Claimant within
90 days after receiving the claim. If the Company determines that special
circumstances require additional time for processing the claim, the Company may
extend the response period by an additional 90 days by notifying the Claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension shall set forth the special
circumstances and the date by which the Company expects to render its decision.

(c) Notice of Decision. If the Company denies part or all of the claim, the
Company shall notify the Claimant in writing of such denial. The Company shall
write the notification in a manner calculated to be understood by the Claimant.
The notification shall set forth: (i) the specific reasons for the denial;
(ii) a reference to the specific provisions of the Plan on which the

 

9



--------------------------------------------------------------------------------

denial is based; (iii) a description of any additional information or material
necessary for the Claimant to perfect the claim and an explanation of why it is
needed; (iv) an explanation of the review procedures in Section 8.2 and the time
limits applicable to such procedures; and (v) a statement of the Claimant’s
right to bring a civil action under ERISA Section 502(a) following an adverse
benefit determination on review.

Section 8.2 Review Procedure

If the Company denies part or all of the claim, the Claimant shall have the
opportunity for a full and fair review of the denial by the Committee as
follows:

(a) Written Request. In order to initiate the review, the Claimant, within 180
days after receiving the Company’s notice of denial, may file with the Committee
a written request for review. The Claimant shall then have the opportunity to
submit written comments, documents, records, and other information relating to
the claim. The Company shall provide the Claimant, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits.

(b) Considerations on Review. In considering the claim on review, the Committee
shall take into account all materials and information the Claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. No deference shall be given
to the initial adverse benefit determination.

(c) Timing of Committee Response. The Committee shall respond in writing to such
Claimant within 60 days after receiving the request for review. If the Committee
determines that special circumstances require additional time for processing the
claim, the Committee may extend the response period by an additional 60 days by
notifying the Claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Committee expects to
render its decision.

(d) Notice of Decision. If the Committee denies part or all of the claim, the
Committee shall notify the Claimant in writing of its decision on review. The
Committee shall write the notification in a manner calculated to be understood
by the Claimant. The notification shall set forth: (i) the specific reasons for
the denial; (ii) a reference to the specific provisions of the Plan on which the
denial is based; (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits; and (iv) a statement of
the Claimant’s right to bring a civil action under ERISA Section 502(a) after
exhausting all administrative claims and review procedures in this Article VIII.

 

10



--------------------------------------------------------------------------------

ARTICLE IX

AMENDMENT, TERMINATION, AND MERGER

Section 9.1 Amendment

Subject to the provisions hereinafter set forth, the Company reserves the right
to amend the Plan at any time by action of its Board of Directors, and (to the
extent permitted by applicable law) give any such amendment retroactive effect.

Section 9.2 Termination

The continuation of the Plan is not assumed as a contractual obligation by any
Associated Company. Each Associated Company reserves the right to terminate the
Plan with respect to its participation at any time. If the Plan is terminated
(in full or in part), (i) the then Accrued Benefit under this Plan of each
affected Participant shall become 100% vested, except to the extent the
Participant has not been a Participant for at least thirteen (13) months (in
which case the Participant shall become 100% vested if and when he or she
completes such 13-month service requirement), and (ii) the benefits payable
under the Plan shall be payable in accordance with the terms of the Plan as in
effect immediately before the termination.

Section 9.3 Merger, Etc, of Company

The Company shall not sell substantially all of its assets, merge, or
consolidate with any other corporation or organization, or permit its business
activities to be taken over by another organization, unless and until the
succeeding or continuing corporation or other organization expressly assumes the
obligations of the Company and the Associated Companies under this Plan.

ARTICLE X

MISCELLANEOUS

Section 10.1 Right to Employment or Benefits

(a) Nothing contained in the Plan shall be deemed to give any Participant a
right to remain in the employment of any of the Associated Companies.

(b) (1) Nothing contained in the Plan shall be deemed to give any Participant or
beneficiary any right or claim to benefits except as expressly provided in the
Plan.

(2) Notwithstanding any other provision in this Plan, in the event the Company
fails to fulfill its obligation to make payments to the Participant, his
beneficiary, or any other person entitled to payments under the Plan, the
Company shall be liable to such person for any attorney’s fees and other legal
costs related to enforcing such person’s claim against the Company (to the
extent the person prevails under such claim), provided that such fees and costs
must be claimed by such person, and shall be paid by the Company, not later than
the end of the person’s taxable year following the year in which the fees or
costs were incurred.

 

11



--------------------------------------------------------------------------------

Section 10.2 Inalienability

No Participant or any person having or claiming to have any interest of any kind
or character in or under the Plan shall have any right to sell, assign,
transfer, convey, hypothecate, anticipate, or otherwise dispose of such
interest, and such interest shall not be subject to any liabilities or
obligations of, or any bankruptcy proceedings, claims of creditors, attachment,
garnishment, execution, levy, or other legal process against, such person or
person’s property.

Section 10.3 Facility of Payment

If any Participant or beneficiary eligible to receive benefits under this Plan
is, in the opinion of the Company, legally, physically, or mentally incapable of
personally receiving and receipting for any payment under the Plan, the Company
may direct payments to such other person, persons, or institutions who, in the
opinion of the Company, are then maintaining or having custody of such payee,
until claims are made by a duly appointed guardian or other legal representative
of such payee. Such payments shall constitute a full discharge of the liability
of the Plan to the extent thereof.

Section 10.4 Construction of Plan

(a) The headings of articles and sections are included herein solely for
convenience of reference, and if there is any conflict between such headings and
the text of the Plan, the text shall be controlling.

(b) To the extent not preempted by ERISA, the Plan shall be governed, construed,
administered, and regulated according to the laws of the State of Hawaii.

Section 10.5 Forms

All consents, elections, applications, designations, etc. required or permitted
under the Plan must be made on forms prescribed and furnished by the Committee,
and shall be recognized only if properly completed, executed, and returned to
the Committee.

Section 10.6 Forfeiture in the Event of Termination for Cause

Notwithstanding any other provision of this Plan to the contrary, a Participant
shall not be entitled to any benefit under this Plan if the Company or an
Associated Company terminates the Participant’s employment for “cause”. For
purposes of this Section 10.6, “cause” means the Participant is terminated for
violation of the Code of Conduct of an Associated Company.

 

12



--------------------------------------------------------------------------------

TO RECORD the adoption of this amended and restated Plan, Hawaiian Electric
Industries, Inc. has caused this document to be executed this 27th day of
October, 2008, effective as of January 1, 2009.

 

HAWAIIAN ELECTRIC INDUSTRIES, INC. By  

/s/  Patricia U. Wong

 

Its Vice President-Administration &

Corporate Secretary

 

13